Title: From James Madison to James Monroe, 17 June 1816
From: Madison, James
To: Monroe, James



Dear Sir 
Montpelier June 17. 1816

I just receive yours of the 13th.  The instruction to Capt: Lewis to make an effort, en passant, in behalf of Duplessis was too strongly called for to be witheld.  The opportunity may and it is presumed, will be used for other salutary purposes, Lewis being well acquainted with St. Domingo, and of our interests in relation to it.  The advantages promised by Austin’s association with Holmes in the visit to the Bay of Fundy, seem to outweigh any objections to it; especially as Mr. Crowninshield can so conveniently furnish a Gunboat for their conveyance.  Be so good as to let him know my concurrence in the arrangment.  I have not time by the present mail to drop him a line on the subject.  Affec. respects

James Madison

